DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to the apparatus, classified in 134/198, B08B7/005
II. Claims 15-20, drawn to the method, classified in 134/001, B08B7/026
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially process such as treating semiconductor substrates.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Randy Mehlenbacher on 3/1/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because it is unclear what is meant by “dynamically adjusting a separation distance” and further what is meant by “a property associated with the elastomeric coating”. What does applicant mean by “associated with”?  What is the relationship between the property and the elastomeric coating?  Similarly, it is also unclear of what property is being measured in claim 18, as how is “the property associated with the elastomeric coating”? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cates et al. (5328517) in view of Reinhart (4858264).
Cates et al. teach a method of removing a polyurethane coating from an aluminum substrate (Example 1, col. 13, lines 30-40) by illuminating with electromagnetic radiation from a light source 14, wherein a portion of the radiation corresponds to the absorption of the elastomeric coating (col. 6, lines 1-15); and further teaches removing the weakened coating from the metal substrate (col. 6, lines 1-20).  	Cates et al. teach the invention substantially as claimed with the exception of using acoustic waves from an ultrasonic emitter. Reinhart teaches a method of removing polymeric coatings (i.e. polyurethane, col. 7, lines 45-50) from metallic surfaces such as aluminum (col. 5, lines 40-45, col. 6, lines 50-55) comprising ultrasonics using a transducer 106  for purposes of enhancing the coating removal (col. 8, lines 15-25, col. 9, lines 35-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cates et al., to include transmitting acoustic waves from an ultrasonic emitter, as taught by Reinhart et al., for purposes of performing the same function of enhancing the removal of the polymeric coating from the metallic surface.  Re claim 16, in view of the indefiniteness, the limitations are met by the prior art.  Furthermore, absence a showing of critically and/or unexpected results, it would have been well within the level of the skilled artisan to adjust the position of the light source or ultrasonics emitter with respect to the substrate in order to achieve the desired level of cleanliness.  Additionally, col. 14, lines 45-55 of Cates et al. teach a robotic positioner 19 to move the energy source housing at a predetermined distance from the substrate surface (col. 5, lines 60-65). Re claim 17, refer to col. 6, lines 5-10 and col. 5, lines 50-60 of Cates which teaches the IR wavelength spectrum.   Re claim 18, the claim is broadly read on the teachings of Cates et al.  Specifically, Cates et al. measures pyrolysis of the coating by irradiating with sufficient energy to break or weaken the chemical bonds (abstract).  Col. 6, lines 10-15 of Cates further teaches that removal of the coating is based on the function of the intensity of the energy source 14 (col. 8, lines 25-55, col. 16, lines 10-20).   Re claim 19, refer to col. 6, lines 20-23 of Cates et al.  Re claim 20, refer to claim 19 of Cates, for example in which the radiant energy is scanned to advance the target area to remove the material along a path of said structure (Col. 13, lines 15-20, teaches moving energy source in the direction of arrow 21, Fig. 1), which reads on repeatedly performing the process. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Waleh et al. teach a method of removing organic materials. Dhau et al. teach a method of coating removal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc